 

Exhibit 10.1

  

[image_001.jpg]

 

** HEAD OF TERMS**

 

08.14.2017

Via Email:

 

  Re: Scotland – Angus Development

 

All:

This Head of Terms sets forth the general, binding terms under and conditions
set forth below or such other terms pursuant to which Forbes (“Contributor”)
shall contribute all right, title, and interest to the land and all entitlements
related to the Property (defined below) to First Capital Real Estate Operating
Partnership, LLC (“FCROP”) in exchange for consideration as described below.

 

 

Property   Land at Omachie/Shank of Omachie, by Kingennie, by Dundee comprising
the development generally known as The Angus and being the land shown outlined
red on the attached plan in Exhibit F.       Entitlements   All applications,
rights, benefits, and entitlements in relation to the development and/or
formation of the 18-hole champion golf course, golf academy, hotel spa and
loges, golf clubhouse, 160 residential plots, and associated accesses at Land at
Shanks of Omachie, Wellbank. Subject to planning permissions 09/00695/OUT,
13/00086/FULM, 13/00086/MSCM, 15/01045/PPPM and 17/00251/MDPO.      
Contributor:   Entities under the control of Mike Forbes (outlined herein)    
Contact: +44 7730 003135; mike@omachiefarm.com           (i) Mike Forbes    
Omachie Farm, Shank of Omachie, Kingennie, Dundee, DD5 3RD           (ii) The
Firm of AGM Forbes     Whitecroft, Drumsturdy Road, Dundee DD5 3RE          
(iii) Shank of Omachi Limited     Company number: SC405922     Princes Exchange,
1 Earl Grey Street, Edinburgh, EH3 9EE       Contributor’s legal:   Turcan
Connell, Princes Exchange     1 Earl Grey Street, Edinburgh EH3 9EE    
Contact:  Niall Stringer 0131 228 8111     Email:
niall.stringer@turcanconnell.com       Contributor’s Agent:   Alan Watt    
Reference Point Advisory Limited     14 South Trinity Road, Edinburgh EH5 ENR  
  Email: alan@reference-point.co.uk; +44 7823 773708

  

   

 

  

[image_001.jpg] 

 

 

Contributee:   First Capital Real Estate Operating Partnership, LLC     Suneet
Singal, Chairman, CEO     Contact: 916-213-5272; s@firstcapitalre.com     c/o
Ron Cobb; 775-762-2225; r@firstcapitalre.com       Contributee’s Legal:   Downey
Brand, LP     Anthony Arostegui, General Counsel     Contact: 916-606-5363,
aarostegui@downeybrand.com           Local counsel will be retained at the
appropriate time       Contribution Agreement   The Contribution Agreement would
be consistent with the terms and conditions contained herein and/or any such
other terms and conditions as may be desired by either party. The parties shall
in good faith, endeavor to negotiate a mutually acceptable contribution
agreement (the “Contribution Agreement”) within 30 days of the agreement of this
Head of Terms pursuant to which Contributor contributes the Property to
Contributee. The Contribution Agreement shall be subject to approval of the
Board of Directors of the general partner for FCROP.       Consideration   In
the event that the Contribution Agreement is assigned by FCREOP to FC Global, in
consideration for the transfer of the Property, FC Global shall issue to the
Contributor shares in FC Global (the “Shares”) in the amount of £14,000,000
based on fair market appraisal, with the deductions for any liens or
encumbrances affecting the Property. Contributor shall have the right to redeem
the Shares in three tranches as follows. On or after December 31, 2017,
Contributor shall have the right to redeem shares at a total value of
£4,000,000. On the one year anniversary of the execution, Contributor shall have
the option to redeem shares at a total value of £2,500,000, and on the second
anniversary of execution, Contributor shall have the option to redeem shares at
a total value of £7,500,000. The number of shares redeemable in each tranche
will depend on the current value of the shares dated 30 days prior to each
issuance.             In the event that the Contribution Agreement is not
assigned to FC Global, FCREOP shall issue operating partnership units (“OP
Units”) to Contributor, subject to the equivalent rights of redemption
pertaining to the Shares.       Good Faith Efforts   Upon Contributee’s approval
of its evaluation of the Property during the Due Diligence Period, Contributee
shall make good faith efforts to form the new JV entity, attending to all
applicable and related legal requirements. The single purpose entity will be
formed within Scotland’s jurisdiction. The operating agreement of the JV entity
shall outline all key business terms and conditions including but not limited to
roles and responsibilities, key development milestones, budgets and pro formas,
distribution and profit splits, and all other normal business terms and
conditions.

 



   

 

 

 [image_001.jpg]

 

 

Due Diligence Period:   Contributee’s offer is subject to a due diligence
evaluation of the Property and all relevant matters concerning the Property, at
Contributee’s expense and to the extent deemed appropriate by Contributee. It is
at the Contributee’s sole discretion to approve or disapprove such due diligence
during the Due Diligence Period (defined below). If at any time, Contibutee
disapproves such due diligence for any reason, there will be no outstanding
obligation between parties. The due diligence period (the “Due Diligence
Period”) shall expire 60 days after mutual execution of the Contribution
Agreement. To the extent in its possession or control, Contributor will deliver
to Contributee the items listed on Exhibit A within 3 business days after
execution of this Head of Terms. In addition, to the extent in its possession or
control, Contributor shall deliver such other documents, materials or
information which may be reasonably requested by Contributee within 3 business
days thereof.           The attached Due Diligence Schedule outlines the needed
items needed in order to execute the Contribution Agreement.       Transaction
Costs:   Contributor shall be liable for its own legal fees, costs and expenses,
as well and other customary seller charges in connection with the sale of a
property.  Contributee shall be responsible for its legal fees, title insurance,
any transfer taxes and other costs associated with Mike Forbes’ transfer of
title and any costs and expenses in connection with the acquisition of the
Property and any contemplated debt financing.       Contributor Representations
& Warranties:   Contributor shall represent and warrant to Contributee as to the
physical, legal, and economic status and condition of the Property, with respect
to the veracity of documents and materials delivered to Contributee, third party
reports, and with respect to the Contributor’s ability to consummate the
transactions contemplated by this Head of Terms.       Closing:   The
Transaction shall close within 30 days after the completion of the Due Diligence
Period (“Closing”).           The Closing shall be subject to usual or customary
closing conditions and requirements (and reasonable periods of time to
accomplish the same).       Extension Options   FC Global will have two (2)
30-day extension options if the Due Diligence Schedule is not completed to
satisfaction at the time of the anticipated closing date. FC Global will have to
give 10 business days’ prior notice and make a payment of £25,000 in order to
use each option.  Any payment made will be deductible from the consideration in
the event that the transaction closes.

 



   

 



 

[image_001.jpg] 

 

 

Assignment:   Contributee shall have the right to assign its right, title, and
interest in and to this Agreement upon written notice to Contributor provided at
least two (2) business days prior to the Closing Date; provided that any such
assignment shall not relieve the Contributee of its obligations hereunder.
Notwithstanding anything to the contrary contained in this Agreement, the
parties acknowledge and agree that any deliverables required by Contributor
hereunder shall reference and/or be addressed to, as applicable, Contributee’s
assignee as set forth in such written notice.      
Nondisclosure/Confidentiality:   Contributor and Contributee (i) shall keep
confidential and will not otherwise disclose the proposed transaction, the terms
of this Head of Terms, the terms of the Contribution Agreement, all information
discovered in their respective due diligence investigations, or any other
document required to be executed in connection with the transaction described
herein to any third party, and (ii) will not use any such information in any
manner whatsoever, either by oral or written disclosure, without the prior
written approval of the other party, unless such disclosure is required to be
made under applicable law or to a party’s agent, employee, contractor,
consultant, attorney, or other person in relation to the Project necessary to
fulfill a party’s due diligence.       No Public Disclosures:     Except as may
be provided above or as required by law, neither Party shall make any public
disclosure regarding this existence or terms of this Head of Terms, the
Transaction prior to closing without the prior written approval of the other
Party       Commissions/Fees:   Contributee will be responsible for paying any
United States based introduction fees, and Contributor will be responsible for
paying any United Kingdom based introduction fees. Contributee and Contributor
will agree to hold each other harmless from any other claims for brokerage or
advisory fees and commissions associated with this Transaction.      
Exclusivity:   Contributee and Contributor agree that neither party shall
negotiate with any parties other than Contributee and Contributor, and/or any
affiliates thereof, with respect to the contribution of the Property.      
Miscellaneous:   This Head of Terms may be executed in counterparts, which may
be faxed or emailed, and which, taken together, shall constitute one document
and each party may execute Head of Terms by signing such counterpart.  This Head
of Terms shall be governed by the laws of the State of New York.

 



   

 

 

 [image_001.jpg]

  

*  *  *  *  *  *  *  *

 

This Head of Terms shall serve as the general basis for negotiation of the
Contribution Agreement. It is understood and agreed by both parties that this
letter does not purport to include all material or necessary terms to contract
for the contribution of the Property. It is also understood and agreed by both
parties that this Head of Terms expresses the present binding intention of the
parties only, and that a binding contractual obligation exists to execute a
definitive, comprehensive Contribution Agreement that has been agreed to by the
parties. The parties agree to be bound by the Exclusivity and
Nondisclosure/Confidentiality provisions of this Head of Terms.

 

 

Sincerely,

 

 

/s/ Suneet Singal   Name Suneet Singal   Title:  Chairman / CEO  

 

Agreed to and Accepted this 14th day of August, 2017.

 

 

Contributor

 

 

/s/ Mike Forbes                 18.8.2017   Mike Forbes:   On behalf of all
entities owning the Property  

 



   

 

 

 [image_001.jpg]

 

 

EXHIBIT A

CONTRIBUTEE’S INITIAL DUE DILIGENCE LIST – SUBJECT TO ADDITIONAL ITEMS BASED ON
THE DD INVESTIGATION

 

Report Company (Previously Used)

Date of Last Report -

To be Updated

Environmental Noise Assessment Ethos Environmental Ltd May 2009 Drainage Impact
Assessment W A Fairhurst & Partners June 2009 Ecological Impact Assessment
Fairhurst June 2009 Hydrological Assessment WE Fairhurst & Partners September
2009 Habitat Migration Plan Ecos Countryside Services September 2013 Review of
Blast Vibration (Quarry) Vibrock January 2014 Noise Impact Assessment (Quarry)
Ethos Environmental Ltd January 2014 Darren Clarke Contract Darren Clarke Design
December 2009 Appraisal (Land Residual) Global Company  

 

 

EXHIBIT B

CONTRIBUTOR’S INITIAL DUE DILIGENCE LIST

 

1.Documents supporting the listing of FCG on the NASDAQ

2.Details of funding commitments made to subscribe for shares in FCG

3.Details of the performance of FC real estate development vehicles

4.Access for the Contributor to take references on FC from previous developers

 

 

EXHIBIT C

MAIN TERMS WITHIN THE CONTRIBUTION AGREEMENT

 

1.Terms to cure any shortfall where the Contributor does not receive the full
Consideration due to adverse movements in either FCG shares or the $/£ exchange
rate.

2.Contributor to have an option to exchange shares for shares in the JV entity

3.Terms to manage the situation where FCG shares cease to be traded on a
recognized stock exchange or enters any insolvency process.

 

 

 

EXHIBIT D

MAIN TERMS WITHIN THE JV AGREEMENT

 

1.During the period until the entire Consideration is satisfied in full (“the
Settlement Period”) the Contributor will retain a charge over shares of the JV
vehicle.

2.During the Settlement Period the Contributor will have the right to appoint
two directors to the Board of the JV vehicle.

3.During the Settlement Period the Contributor will have the right to receive
regular information updates (in a format to be agreed).

4.During the Settlement Period the Contributor will require to give written
consent for any transactions which is (i) significant in size; (ii) not made on
an arms-length basis; or (iii) is outside the normal course of business.

 



   

 

 

 [image_001.jpg]

 

 

5.Agreement that Mike Forbes has an option to acquire a specified residential
plot for his family’s development and occupation [price to be agreed based on
the land acquisition value]

6.Agreement that the JV vehicle will construct two replacement holes for Forbes
of Kingennie Golf Course to replace the two existing holes to be included within
the Championship Golf Course. [This has a low cost impact as there are savings
in adapting rather than building the existing holes – the costs are within
Graham Webster’s budget.]

7.Agreement to schedule work on the golf course development to cause minimal
disruption within reason to play on the Forbes of Kingennie Golf Course.

8.Agreement to schedule work in the development to cause minimal disruption
within reason to the operation of the Forbes of Kingennie resort.

 

 

EXHIBIT E

TIMELINE OF THE TRANSACTION – SUBJECT TO CHANGE

 

First Draft of Contribution Agreement 18 August 2017     Final Comments on
Contribution Agreement 25 August 2017     Execution of Contribution Agreement 31
August 2017     Commencement of Due Diligence 1 September 2017     Interim Due
Diligence Update 29 September 2017     Final Due Diligence Reporting 31 October
2017     Issue of First Draft of Completion Documents: 1 November 2017     Final
Comments on Completion Documents 23 November 2017     Signing of Completion
Documents 30 November 2017     Longstop date for first share redemption 31
December 2017     Longstop date for discharge of security on Land 31 December
2017

 

 

EXHIBIT F

THE LAND COVERED BY THIS AGREEMENT

 

(MAP ATTACHED BELOW)

 



   

 

